Per Curiam : Appellant, in the circuit court of Cook county, was one of the defendants to a bill in chancery filed in that court by the Buda Foundry and Manufacturing Company against the Columbian Celebration Company and others. In the circuit court a decree passed against him. He appealed to the Appellate Court for the First District, where the decree of the circuit court was affirmed, and he now prosecutes a further appeal to this court. The decree of the circuit court which is thus brought before us was reviewed by this court in the case of Gillett v. Chicago Title and Trust Co. (ante, p. 373.) Charles W. Gillett’s testate was a co-defendant with Nelson in the circuit -court. All objections here presented by appellant which relate to that decree were disposed of adversely to his conten- ' tions in the Gillett case. It is unnecessary to repeat what was there said. The judgment of the Appellate Court will be affirmed. Judgment affirmed.